April 8; 1965


Mrs. Marie Hudson              Opinion No. C- 417
Firemen's Pension Commissioner
1010 Sam Houston Building      Re: Whether, under the facts
Austin, Texas                       stated, a fireman should
                                   be required to contribute
                                   a per cent of sick leave
                                   and vacation pay into the
pear Mrs. Hudson:                   Pension Fund.
         In your letter requesting an opinion from thls office,
you submit certain facts which me quote as follows:
         "The Firemen's Pension Board of Corpus
    Christi, Texas, has requested that I secure
    your official ruling on a,matter involving
    Section 6 of the -Firemen'sPension Law.
        "'After8 fully paid,Firemanhas 'completed
    twenty (20) years of Ser.vicebefore reaching
    the age of 55 years hecan leave the Fire Depart-
    ment for other employmentbut continue to pay
    into thenlocal Pension Fund the same percen'tage
    of.contributionas ,paidby the other Firemen on
    his average monthly salary for the five year
    period prior to his resignation.
          "A Fireman resigning from the Department
     with twenty (20) years of,service will have ac-
     cumulated sick leave and vacation pa p which in
     some cases can amount to as much as i
     to $4,000.00. fleither7the local Bo&d0'%:
     this office per-it thig sick leave and vacation
     pay to be included in his average monthly salary."
                   :,x
          With regard.to.thesefacts you ask the following ques-
tlon rhich 'wequote as follows:



                            -1968-
Mrs.   Marie Hudson, page 2 (C-417)


            "We would like your official opinion as
       to whether or not a Fireman so resigning or
       retiring on age and service should be required
       to contributea percent of sick leave and vaca-
       tion pay lnto'the Pension Pund."
          Article 6243e, Vernon's civil Statutes, IS popularly
known a8 the Firemen's Relief and RetirementFund Act. The
provisions of Section 6 of Article 6243e, Vernon's Civil Statutes,
most pertinent to our discussion read as follows:
               "sec. 6
               I,.Any person who has been duly appointed
       and enroiled and who has attained the age of
       fifty-five (55) years, and who has served actively
       for a period of twenty (20) years in any rank,
       whether as wholly paid, part-paid or volunteer
       fireman, . . .shall be entitled to be retired
       from such service or department and shall be
       entitled to be paid from the Firemen's Relief
       and Retirement Fund of that city or town, a
       monthly pension equal to one half (l/2) of his
       average monthly salary not to exceed a maximum
       of One Hundred Dollars ($100) per month, except
       as hereinafterprovided; such average monthly
       salary to be based on the monthly average of his
       salary for the five year period preceding the
       date of such retirement; . . .Notwithstanding
       any other provision of this Act, it is hereby
       speciallyprovided that any eligible and quall-
       fled fireman who shall have completed twenty
       (20) years of service before reaching the age
       of fifty-five (55) years may apply to the Doard
       of Trustees for, and it shall be the Board's
       duty to Issue, a certificateshowing the com-
       pletion of such service and showing and certify-
       ing that such fireman, when reaching the age of
       fifty-five (55) .years,will be entitled to the
       retirement and other applicablebenefits of this
       Act;.        . .

          It is your administrativeruling, as well as that of
the Board of Firemen's Relief and Retirement Fund Trustees of
Corpus Christi, Texas, that sick leave and vacation pay is not
authorized to be included in computing a fireman's average monthly
salary under the provisions of Section 6, Article 6243e, Vernon's
Civil Statutes. This ruling is a valid exercise of the rule making
powers of the Boards of Firemen's Relief and RetirementFund Trus-
tees and the Firemen's Pension Commissionergranted in Section 3

                              -1969-
Mrs.   Marie Hudson, page 3,(&17)~     ',


and Section lg'respectivelyof Article 6243e, Vernon's Civil
Statutes. We quote the pert.inentprovisions of these respective
sections as follows:, "
            "Sec. 3
            II     .such Board,(Board of Firemen's Relief
       and Re&ement Fund Trustees) shall have the
       power and auth0rit.yto hear and determine all
       applicationsfor,retirement,claims for disability,
       either partial or tbtal, and to designate the
       beneficiariesor persons entitled to participate
       'thereinor therefrom as hereinafter directed
       and whfch said Board shall be known as the
        'Board of 'Firemen'sRelief and Retirement Fund
       Trustees of                    , T&as.,' .'. :"
            'Sec., 19
            11
                 iSuch Commissioner (Firemen'sPension
       Commis&ner) shall have,authorityto,examine
       the accounts and records of the various Boards
       of Trustees; shall make rules and regulations
       not otherwise~providedherein; . . .shall'hear,
       determine, and/or review all appeals herein
       provided and shall do any,and all things ,within
       his power and as,he may deem necessary to
       facilitate and assist in the purpose for which
       such Firemen'sRelief and Retirement Fund is
       created.'
          Since sick leave and vacation pay is not included in
computing a fireman's average monthly salary, it is our opinion
that a fireman, who resigns, after completing twenty years of
service before reaching the age of fifty-five, is not required,
under the provisions of Article 6243e, to contribute a percent
of sick leave and vacation pay into the Firemen's Relief and
Retirement Fund.
                        SUMMARY
            Under the submitted facts, a fireman is not
       required by the provisions of Article 6243e, Ver-
       non's Civil Statutes, to contrIbute a percentage
       of sick leave and vacation pay into the Firemen's
       Relief and Retirement Fund.




                              -1970-
Mrs. Marie Hudson, page 4 (C-417)


                           Very truly,yours,
                           WAQOONER CARR

                           >~~~j!,/
                             .
                                 Ivan R. Williams,   Jr.
                                 Assistant
1RWjr:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Roy Johnson
W. 0. Shultz
Frank Booth
Grady Chandler
APPROVED FOR TRE ATTORNEY GENERAL
BY: Stanton Stone




                            -1971-